Case 19-24331-PGH Doc 73 _ Filed 05/17/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

IN RE: CASE NO. 19-24331-BKC-JKO
CHAPTER 13
RALPH LEVI SANDERS, JR.
/

DEBTOR’S NOTICE OF COMPLIANCE

COMES NOW the undersigned attorney, MICHAEL H. JOHNSON, and reports to
the Court that he has complied with the sanction requirements in the Order Sanctioning for
failure to comply with the Court's Local procedures for setting up a CourtCall appearance
(DE 72) in that he has submitted a $100.00 fine to the Court. Please see Exhibit “A”
attached.

RESPECTFULLY SUBMITTED this 17" day of May, 2020.

 

Dated: May 17, 2020 LAW OFFICES OF MICHAEL H. JOHNSON
Attorneys for Debtor(s)
3601 W. Commercial Blvd, Ste 31
Ft. Lauderdale, FL 33309
(954) 535-1131

By:_/s/ Michael H. Johnson
Michael H. Johnson
Florida Bar No. 0149543

| HEREBY CERTIFY THAT | AM ADMITTED TO THE BAR OF
THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA AND | AM _ IN
COMPLIANCE WITH THE ADDITIONAL QUALIFICATIONS TO
PRACTICE IN THIS COURT SET FORTH IN LOCAL RULE
2090-1({A).
5/15/2020 Case 19-24331-PGH DMe7nsasipagasye7b Page 2 of 2

f.
io a

SUNTRUST
View Transaction Printable View

 

 

Front of Check

 

 

Views: Front Back Front and Back
\
fi Lda H Try ot a = T Ti
2382 |

LAW OFFICES OF MICHAEL H. JOHNSON PA

3601 W CONNERGIAL BLVD SUITE 3 rou
FORT LAUDERDALE, #193209 ane
L y h 63215681
y bate '
PAY \ |

tmeee gen yk ESS

 

 

 

Hie H i$ |?
9 Hadod.A Dosa ai qo

 

é

ni

Deposit Transaction Detail

Primary Business Checking -

ACCOUNTE oy eee eK KEKE 5256

Transaction: Debit with image 2382
Customer Reference Number: 2382
Date/Time Cleared: 05/12/2020 00:00
Amount: $(100.00)
Date/Time Initiated: 05/12/2020 00:00
FI Reference Number: 2020051200000000010000000000023822
Description: CHECK

EXW\e IT A’

httpsv/Awww1-ocm .suntrust.com/sunt/retail/protected/ printPage?OWASP_CSRFTOKEN=4G95-D98H-ZO 17-OEBJ-2C7D-PY2P-BA3F-WT4K
